Syllabus by
JONES, J.
DECEDENTS’ ESTATES
(220 W2) An election, manifested by a written instrument, signed and acknowledged by a widow pursuant to the provisions of 10571 GC (111 O L., 510), and entered upon the minutes of the Probate Court, is a valid election, if the provisions of the will and her rights under it and under the law in the event of her refusal to take under the will, have been fully explained to her prior to the making of such election.
Marshall, CJ, Kinkade, Robinson, Matthias and Day, JJ, concur.